Title: To James Madison from George W. Erving, 29 October 1803
From: Erving, George W.
To: Madison, James


					
						Sir
						American Consulate London October 29th. 1803
					
						I duly received from Mr: Le Couteulx the papers respecting his Claim on this Government, referred to in your letter to our Minister Resident here of May 16th.  Upon this subject, I as the Agent of Mr: Le Couteulx, drew a memorial (of which I have the honor herewith to inclose a Copy) to the King in Council, & submitted it to the Minister for his approbation.  This appeared to be the most eligible mode of proceedure; The memorial has been presented, but it may probably be some time before it comes under consideration.  I shall not cease to attend to Mr: Le Couteulx Interest, and regularly to inform him of my Proceedings.  I have the honor to be Sir With the most perfect Respect, Your very Obedt. Servant
					
						George W Erving
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
